Name: 1999/204/EC: Commission Decision of 25 February 1999 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (notified under document number C(1999) 417) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade policy;  agricultural activity;  natural and applied sciences;  means of agricultural production
 Date Published: 1999-03-17

 Avis juridique important|31999D02041999/204/EC: Commission Decision of 25 February 1999 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (notified under document number C(1999) 417) (Text with EEA relevance) Official Journal L 070 , 17/03/1999 P. 0026 - 0045COMMISSION DECISION of 25 February 1999 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (notified under document number C(1999) 417) (Text with EEA relevance) (1999/204/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Whereas Commission Decision 92/452/EEC (2), as last amended by Decision 97/249/EC (3), establishes a list of embryo collection teams and embryo production teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community;Whereas the competent veterinary services of Australia, Canada and the United States of America have forwarded requests for amendments to the lists of teams officially approved in their territories for the export of embryos of domestic animals of the bovine species to the Community; whereas it is therefore necessary to amend the list of approved teams; whereas guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been received by the Commission;Whereas the list of approved collection and production teams in the Annex to Decision 92/452/EEC has been amended several times; whereas therefore it is appropriate to consolidate this list, taking account of the modifications made since the adoption of this decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The embryo collection and production teams listed in the Annex are hereby approved for the export to the Community of embryos of domestic animals of the bovine species.Article 2 The Annex of Decision 92/452/EEC is replaced by the Annex to this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 19. 10. 1989, p. 1.(2) OJ L 250, 29. 8. 1992, p. 40.(3) OJ L 98, 15. 4. 1997, p. 17.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA 'ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA(1) VersiÃ ³n / Udgave / Fassung vom / ¸Ã ªÃ ¤Ã ¯Ã ³Ã § / Version / Version / Versione / Versie / VersÃ £o / Tilanne / Version(2) CÃ ³digo ISO / ISO-Kode / ISO-Code / Ã Ã ¹Ã ¤Ã ©Ã ªÃ ¼Ã ² ISO / ISO-code / Code ISO / Codice ISO / ISO-code / CÃ ³digo ISO / ISO-koodi / ISO-kod(3) PaÃ ­s tercero / Tredjeland / Drittland / Ã Ã ±Ã Ã ´Ã § Ã ·Ã ¾Ã ±Ã ¡ / Non-member country / Pays tiers / Paese terzo / Derde land / PaÃ ­s terceiro / Kolmas maa / Tredje land(4) NÃ ºmero de autorizaciÃ ³n del equipo / Teamgodkendelsesnummer / Zulassungsnummer der Einheit / Ã Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã Ã £Ã ªÃ ±Ã ©Ã ³Ã §Ã ² Ã ¯Ã ¬Ã Ã ¤Ã ¡Ã ² / Team approval NÃ ¯ / NumÃ ©ro d'agrÃ ©ment de l'Ã ©quipe / Numero di riconoscimento del gruppo / Erkenningsnummer van het team / NÃ ºmero de aprovaÃ §Ã £o da equipa / RyhmÃ ¤n hyvÃ ¤ksyntÃ ¤numero / GodkÃ ¤nnandenummer fÃ ¶r gruppen(5) Recogida de embriones / Embryonindsamling / Embryo-Entnahme / Ã Ã µÃ «Ã «Ã ¯Ã £Ã  Ã ¥Ã ¬Ã ¢Ã ±Ã ½Ã ¯Ã µ / Embryo collection / Collecte d'embryons / Raccolta di embrioni / Embryoteam / Colheita de embriÃ µes / Alkionsiirto / Embryosamling(6) ProducciÃ ³n de embriones / Embryonproduktion / Embryo-Erzeugung / Ã Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã  Ã ¥Ã ¬Ã ¢Ã ±Ã ½Ã ¯Ã µ / Embryo production / Production d'embryons / Produzione di embrioni / Embryoproductieteam / ProduÃ §Ã £o de embriÃ µes / Alkiontuotanto / EmbryoframstÃ ¤llning(7) DirecciÃ ³n / Adresse / Anschrift / Ã Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § / Address / Adresse / Indirizzo / Adres / EndereÃ §o / Osoite / Adress(8) Equipo veterinario / TeamdyrlÃ ¦ge / Tierarzt der Einheit / Ã Ã ´Ã §Ã ­Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ¯Ã ¬Ã Ã ¤Ã ¡ / Team veterinarian / VÃ ©tÃ ©rinaire de l'Ã ©quipe / Veterinario del gruppo / Dierenarts van het team / Equipa veterinÃ ¡ria / RyhmÃ ¤n elÃ ¤inlÃ ¤Ã ¤kÃ ¤ri / Gruppens veterinÃ ¤r>TABLE>